ORDER

PER CURIAM.
Defendant, John Webb, appeals from his sentences, following a jury verdict, of a life term without parole for murder in the first degree, section 565.020, RSMo 1996, and a consecutive life term for armed criminal action, section 571.015, RSMo 1996. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that no error of law appears. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 30.25(b). A memorandum solely for the use of the parties has been provided explaining the reasons for our decision.